Citation Nr: 1444841	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  09-28 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1972 to March 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDING OF FACT

Since the initial grant of service connection, the evidence of record shows no worse than Level I hearing acuity in the Veteran's left ear and no worse than Level II hearing acuity in his right ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial 

unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In the present case, the RO's October 2008 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The October 2008 letter advised the Veteran of the type of information and evidence needed to establish an increased disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO effectively satisfied the notice requirements with respect to the issue on appeal.  

The duty to assist the Veteran has also been satisfied in this case. The RO has obtained the Veteran's service and post service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   In April 2013, the RO provided the Veteran with a VA audiological examination to determine the severity of his bilateral hearing loss disability.  The Board finds that the April 2013 audiological examination was adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In particular, the VA examiner interviewed and thoroughly examined the Veteran, reviewed the medical evidence of record, and provided sound rationale for the conclusions reached therein.  The examiner also appropriately addressed the objective findings relevant to the Veteran's bilateral hearing loss disability as well as the functional impact of the disability upon ordinary conditions of daily life and work.  The Veteran has not claimed that this examination was inadequate.  Id. 

Finally, there is no indication in the record that additional evidence relevant to the issue being addressed is available and not already part of the record.  See Pelegrini, 18 Vet. App. at 120.  Having scheduled the Veteran for the examination discussed above and obtained updated treatment records, the directives of the Board's November 2012 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Staged ratings are appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Under Diagnostic Code 6100, the severity of a hearing loss disability is determined by comparing audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The audiometric test results are then translated into a numeric designation ranging from Level I to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  38 C.F.R. § 4.85.

The assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria).

The RO's November 2008 rating decision denied the Veteran's claim of entitlement to service connection for right ear hearing loss; and denied entitlement to a compensable evaluation for his service-connected left ear hearing loss.  The Veteran timely appealed both issues.

In November 2012, the Board issued a decision granting service connection for right ear hearing loss.  As a result, the Veteran's claim for a compensable rating for left ear hearing loss was remanded to the RO with instructions to reevaluate the Veteran's hearing impairment and provide an appropriate rating for bilateral hearing loss.  The RO's subsequent November 2012 rating decision granted service connection for bilateral hearing loss and awarded an initial noncompensable evaluation from March 5, 1980.  As the Veteran has not received a total grant of benefits sought on appeal, this issue remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran is seeking a compensable initial evaluation for his service-connected bilateral hearing loss.  In April 2013, a VA audiological evaluation was conducted.  The VA examiner noted the Veteran's complaints of decreased hearing and often having to ask people to repeat what they are saying.  The resulting audiological evaluation report revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
60
65
60
LEFT
15
15
65
70
65

The average puretone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 49 decibels in the right ear and 54 decibels in the left ear.  The report also noted speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  The report concluded with diagnoses of sensorineural hearing loss in both ears at the 500-4000 Hertz frequency range.  See 38 C.F.R. § 3.385 (2013).

Under Table VI of the Rating Schedule, these results correspond to a numeric designation of Level I hearing acuity in the left ear and a Level I hearing acuity in the right ear.  For purposes of applying Table VII, a Level I hearing acuity for the left ear is combined with a Level I hearing acuity for the right ear to warrant a noncompensable evaluation for the Veteran's bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100. 

The Rating Schedule also provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86.  If the puretone threshold is greater than 55 decibels at each the four specified frequencies of 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz, or if the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  Id.

The Board has also considered whether the Veteran's April 2013 audiological examination found an exceptional pattern of hearing loss for any part of the appeal period.  See 38 C.F.R. § 4.86.  In this case, the Veteran's bilateral hearing loss does not qualify for an exceptional pattern of hearing impairment.  Id.  As such, the noncompensable evaluation represents the greatest degree of impairment shown throughout the appeal period, and there is no basis for additional staged ratings.  See Fenderson, 12 Vet. App. at 126.  

The same conclusion is reached when considering the findings from the Veteran's previous VA audiological evaluations conducted in April 1997, October 2008, and June 2010.  Specifically, the April 1997 VA audiological evaluation revealed an average puretone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz of 42.5 in both ears; and speech recognition ability of 94 percent in the right ear and 92 percent in the left ear.  The October 2008 VA audiological evaluation revealed an average puretone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz of 46.25 in the right ear and 51.25 in the left ear; and speech recognition ability of 90 percent in the right ear and 96 percent in the left ear.  Finally, the June 2010 VA audiological evaluation revealed an average puretone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz of 52.25 in the right ear and 51.25 in the left ear; and speech recognition ability of 94 percent in the right ear and 92 percent in the left ear.  

Findings from these examinations show no worse than Level II hearing acuity in the right ear during the October 2008 examination, and no worse than Level I hearing acuity in the left ear.  For purposes of applying Table VII, a Level I hearing acuity for the left ear is combined with a Level II hearing acuity for the right ear to warrant a noncompensable evaluation for the Veteran's bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  Moreover, an exceptional pattern of hearing impairment was not shown on any of these evaluations.  See 38 C.F.R. § 4.86.  Thus, entitlement to a compensable evaluation based on the findings from the Veteran's April 1997, October 2008, and June 2010 VA audiological examinations is not warranted.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Finally, the Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  However, the Board finds that manifestations of the Veteran's service-connected left ear hearing loss disability are congruent with the disability picture represented by the disability rating assigned herein.  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the rating assigned.  Moreover, the March 2013 VA examiner described the Veteran's bilateral hearing loss as sensorineural hearing loss in both ears at the 500-4000 Hertz frequency range.  Based on audiological testing and a thorough interview of the Veteran, the examiner determined that the Veteran's bilateral hearing loss did not impact his ordinary conditions of daily life, including his ability to work.  

Since the initial grant of service connection, the Veteran's bilateral hearing impairment was manifested by no more than a numeric designation of Level II hearing acuity in the right ear, and Level I hearing acuity in the left ear.  38 C.F.R. § 4.85.  Likewise, the Veteran's bilateral hearing loss does not qualify as an exceptional pattern of hearing loss.  38 C.F.R. § 4.86.  Accordingly, the Board finds that the Veteran's bilateral hearing disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate, and referral for consideration of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

As the preponderance of the evidence is against the claim for a compensable initial rating for the Veteran's service-connected bilateral hearing loss, the benefit of the doubt rule is not applicable, and an initial compensable evaluation is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable evaluation for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


